DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2018/0286868, discloses a memory device comprising active areas, bit lines and word lines.  However, the prior art differs from the present invention because the prior art fails to disclose a plate line, a capacitor laterally oriented between an active layer and the plate line, and the word line laterally oriented embedded in the active layer. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a bit line and a plate line that are spaced apart from each other and vertically oriented in a first direction; a capacitor laterally oriented in the second direction between the active layer and the plate line; and a word line laterally oriented in a third direction, intersecting 10with the bit line and the active layer, wherein the word line is embedded in the active layer.
Claim 17 recites a bit line and a plate line that are spaced apart from each other and vertically oriented in the first direction;60PA4173-0 a transistor including an active layer, the active layer being laterally oriented in a second direction, intersecting with the bit line, wherein the transistor includes a first active cylinder, a second active cylinder, and a 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16 and 18-20 variously depend from claim 1 or 17, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 31, 2021